Citation Nr: 0414891	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the service-connected chronic lumbosacral strain.  


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1979 to July 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO decision that granted an initial 
10 percent evaluation for the veteran's chronic lumbosacaral 
strain, effective August 1, 2001.  In a subsequent rating 
decision dated in August 2002, the RO granted an earlier 
effective date for the veteran's service-connected back 
disability to reflect the correct effective date based on the 
veteran's discharge from military service, August 1, 2000.  

The veteran submitted his timely notice of disagreement in 
March 2003.  In his August 2003 substantive appeal, the 
veteran only appealed the issue of a higher initial rating 
for his service-connected low back strain.  

The veteran's claim of entitlement to a higher initial rating 
for the service-connected back disorder is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



REMAND

The Board notes that the veteran has an initial 10 percent 
rating for his service-connected lumbosacral spine disability 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5295.  

During the pendency of this appeal, regulatory changes have 
amended the rating criteria for evaluating back disabilities 
in general and have re-classified the Diagnostic Code for the 
previously amended intervertebral disc syndrome criteria.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  This 
amendment was effective September 26, 2003.  Id.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000). 

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Therefore, the RO must address the veteran's claims for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations for back 
disabilities.    

Although the veteran has been provided a VA examination in 
March 2001 to evaluate the severity of his service-connected 
low back disability, further examination is indicated in 
order to address the provisions of the various rating 
criteria.  

Also, given the veteran's contention that his low back 
condition warrants an increased rating based on increased 
severity in pain and limitation of motion, a VA examination 
is warranted to provide a more complete disability picture.   

In a statement dated in February 2004, the veteran canceled 
his request for a personal hearing.  He also indicated that 
he had no further evidence to submit to support his claim.  
However, the RO must ensure that the mandates of VCAA have 
been met prior to returning the case for the purpose of 
appellate review

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  The VCAA notice should 
pertain to the veteran's claims for 
higher initial ratings for multiple 
disabilities.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected low back 
disability.  The entire claims file must 
be made available to the physician(s) 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner(s) should describe all symptoms 
of the veteran's low back disability.  All 
signs and symptoms of the low back 
disability should be described in detail, 
such as range of motion in degrees, 
objective evidence of pain, neurological 
signs of disc disease, etc.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.  
All signs and symptoms necessary for 
rating any spine disorder under the old 
and new rating criteria should be reported 
in detail.  

3.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the claim for 
a higher initial rating in light of the 
applicable rating criteria.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence, and discussion 
of all pertinent regulations, including 
regulations implementing the VCAA the old 
and the amended rating criteria for 
rating criteria for spine disabilities..  
They should be given a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Lawrence M. Sullivan
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


